             Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 ANTHONY MORGAN,

                        Plaintiff,                       Civil Action No. ___________

            v.

 SYKES ENTERPRISES, INCORPORATED,                        COMPLAINT FOR VIOLATIONS
 JEANNE BELIVEAU-DUNN, MARK C.                           OF THE SECURITIES EXCHANGE
 BOZEK, VANESSA C.L. CHANG, CARLOS                       ACT OF 1934
 E. EVANS, LORRAINE L. LUTTON, JAMES
 S. MACLEOD, WILLIAM D. MUIR, JR.,
 CHARLES E. SYKES, and W. MARK
 WATSON,                                                 JURY TRIAL DEMAND

                        Defendants,

        Plaintiff Anthony Morgan (“Plaintiff”), alleges the following upon information and belief,

including investigation of counsel and review of publicly available information, except as to those

allegations pertaining to Plaintiff, which are alleged upon personal knowledge:

                                     NATURE OF THE ACTION

        1.       Plaintiff brings this action against Sykes Enterprises, Incorporated (“Sykes” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934, 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule

14a-9, 17 C.F.R. § 240.14a-9, arising out of the Board’s attempt to sell the Company to Sitel

Worldwide Corporation through its wholly owned subsidiary Florida Mergersub, Inc. (collectively

“Sitel”).

        2.       Defendants have violated the above-referenced Sections of the Securities Exchange

Act by causing a materially incomplete and misleading proxy statement (the “Proxy”) to be filed

with the SEC on July 26, 2021. The Proxy recommends that Sykes stockholders vote in favor of a
              Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 2 of 13




proposed transaction (the “Proposed Transaction”) whereby Sykes is acquired by Sitel. The

Proposed Transaction was first disclosed on June 18, 2021, when Sykes and Sitel announced that

they had entered into a definitive merger agreement (the “Merger Agreement”) pursuant to which

Sitel will acquire all of the outstanding shares of common stock of Sykes for $54.00 per share (the

“Merger Consideration”). The deal is valued at approximately $2.2 billion.

         3.       The Proxy is materially incomplete and contains misleading representations and

information in violation of Sections 14(a) and 20(a) of the Securities Exchange Act. Specifically,

the Proxy contains materially incomplete and misleading information concerning: (i) the data and

inputs underlying the financial valuation analyses that support the fairness opinion provided by

the Company’s financial advisor Goldman Sachs & Co. LLC (“Goldman Sachs”); and (ii) potential

conflicts of interest faced by Goldman Sachs.

         4.       For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disseminated to Sykes’ stockholders. In the event the

Proposed Transaction is consummated without the material omissions referenced below being

remedied, Plaintiff seeks to recover damages resulting from the Defendants’ violations.

                                               PARTIES

         5.       Plaintiff is, and has been at all relevant times, the owner of shares of Sykes common

stock.

         6.       Defendant Sykes is a Florida corporation with its principal executive offices located

at 400 N. Ashley Drive, Suite 2800, Tampa, Florida 33602. The Company’s common stock is

traded on NASDAQ under the ticker symbol “SYKE.”

         7.       Defendant Charles E. Sykes has been President, Chief Executive Officer (“CEO”),




                                                    2
              Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 3 of 13




and a director of the Company since August 2004.

         8.       Defendant Jeanne Beliveau-Dunn is and has been a director of the Company since

May 18, 2021.

         9.       Defendant Mark C. Bozek has been a director of the Company since 2019.

         10.      Defendant Vanessa C.L. Chang has been a director of the Company since 2016.

         11.      Defendant Carlos E. Evans has been a director of the Company since 2016.

         12.      Defendant Lorraine L. Lutton has been a director of the Company since 2014.

         13.      Defendant James S. MacLeod has been Non-Executive Chair since 2016 and a

director of the Company since May 2005.

         14.      Defendant William D. Muir, Jr. has been a director of the Company since 2014.

         15.      Defendant W. Mark Watson has been a director of the Company since 2018.

         16.      Defendants Sykes, Beliveau-Dunn, Bozek, Chang, Evans, Lutton, MacLeod, Muir

and Watson are collectively referred to herein as the “Board” or the “Individual Defendants.”

         17.      Nonparty Sitel is a leading global provider of customer experience products and

solutions.

         18.      Nonparty Merger Sub is a Florida corporation and a wholly owned subsidiary of

Sitel.

                                  JURISDICTION AND VENUE

         19.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

         20.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either




                                                  3
          Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 4 of 13




present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        21.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because a significant amount of the conduct at issue took

place and had an effect in this District.

                         FURTHER SUBSTANTIVE ALLEGATIONS

    A. Background of the Company and the Proposed Transaction

        22.     Sykes is a leading provider of customer experience management services,

multichannel demand generation and digital transformation. The Company provides differentiated

full lifecycle customer experience management solutions and services primarily to Global 2000

companies and their end customers principally in the financial services, technology,

communications, transportation & leisure and healthcare industries.          In addition to digital

transformation, Sykes also provides artificial intelligence solutions that can be embedded and

leveraged across its lifecycle offerings. The Company provides its services through two geographic

operating regions: the Americas (United States, Canada, Latin America, Australia and the Asia

Pacific Rim) and EMEA (Europe, the Middle East and Africa).

        23.     On June 18, 2021, Sykes issued a press release announcing the Proposed

Transaction. The press release stated, in relevant part:

        TAMPA, Fla., June 18, 2021 -- Sykes Enterprises, Incorporated (“SYKES” or the
        “Company”) (NASDAQ: SYKE), a leading full life cycle provider of global
        customer experience management services, multichannel demand generation and
        digital transformation, and Sitel Group®, a leading global provider of customer
        experience (CX) products and solutions, today announced they have entered into a
        definitive merger agreement in which Sitel Group, through a wholly owned
        subsidiary, will acquire all of SYKES’ outstanding shares of common stock at a
        purchase price of $54 per share in a transaction valued at approximately $2.2 billion



                                                   4
  Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 5 of 13




on a fully diluted basis. The purchase price represents a premium of 31.2% over
SYKES’ closing price on June 17, 2021, and a premium of 29.1% over the 30-day
volume-weighted average price of SYKES’ common stock.

President and Chief Executive Officer of the Company Chuck Sykes stated, “This
combination marks a major milestone in our 40-plus year operating history. Thanks
to the hard work of our team members, this transaction validates the execution of
our vision, strategy, our differentiated full lifecycle business model and promises
immediate and certain value for our stockholders at an attractive premium. As we
embark on the next phase of our journey, there is an opportunity to take the business
to historic heights with a proven partner with similar culture and values. In Sitel
Group, I am confident that we have a valuable partner with a solid heritage of deep
industry knowledge and experience, solid industry reputation, a shared vision and
a people-first culture to better serve customers.”

“The strategic rationale driving this combination is solid,” said Laurent Uberti,
President and Chief Executive Officer of Sitel Group. “By joining forces with such
a healthy, profitable and financially solid U.S. brand that also has a stellar
reputation, we will further enhance our global reach. With this combination, we
will be a more competitive BPO player with a wide range of CX products and
solutions, leveraging EXP+™, the Enterprise Experience Platform from Sitel
Group, especially with the addition of SYKES’ CX solutions in digital, social
media and robotic process automation (RPA), through their suite of digital
transformation capabilities such as Clearlink and Symphony. By combining the
two companies, our expanded geographic footprint, multi-shore solutions and
greater capacity to serve customers will make us better equipped to help our
customers navigate the rapid changes within the sector together. We began this
journey more than 25 years ago and our entrepreneurial mindset still guides us,
along with our talented people around the world and our people-centric values. We
are excited about our future and continuing our story with best-in-class CX delivery
for our customers and a greater employee experience for our combined 155,000
people. We have tremendous respect for Chuck Sykes and the business he and his
family have built and all they have accomplished.”

The proposed transaction is not subject to a financing condition, is expected to be
completed in the second half of 2021 and is subject to the approval of SYKES’
shareholders and customary closing conditions, including expiration or termination
of the applicable waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and other regulatory clearances. Upon the closing of
the transaction, which was approved unanimously by the Company’s Board of
Directors, SYKES will become a privately-held company and its shares will cease
trading on Nasdaq.

“On behalf of the SYKES board of directors, this transaction delivers significant
and immediate value to our shareholders. We followed a disciplined process in
forming a special transaction committee of the Board of Directors, which was



                                         5
         Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 6 of 13




       chaired by independent director Carlos Evans, to facilitate the Board of Directors’
       evaluation of strategic alternatives. After a thorough analysis, in concert with our
       advisors, the special transaction committee and the Company’s Board of Directors
       determined that this transaction is in the best interests of SYKES and its
       shareholders,” commented James S. MacLeod, SYKES’ Chairman of the Board of
       Directors.

       Advisors

       Goldman Sachs & Co. LLC served as exclusive financial advisor and Shumaker,
       Loop & Kendrick, LLP served as legal counsel to SYKES. The special transaction
       committee of the Board of Directors of SYKES was advised by Ballard Spahr LLP.
       Lazard Freres SAS served as financial advisor and Freshfields Bruckhaus Deringer
       US LLP served as legal counsel to Sitel Group. Committed debt financing has been
       provided by BNP Paribas to Sitel Group.

   B. The Materially Incomplete and Misleading Proxy

       24.     The Individual Defendants must disclose all material information regarding the

Proposed Transaction to Company stockholders so that they can make a fully informed decision

whether to vote in favor of the Proposed Transaction

       25.     On July 26, 2021, Defendants filed the Proxy with the SEC. The purpose of the

Proxy is, inter alia, to provide the Company’s stockholders with all material information necessary

for them to make an informed decision on whether to vote in favor of the Proposed Transaction.

However, significant and material facts were not provided to Plaintiff. Without such information,

Plaintiff cannot make a fully informed decision concerning whether to vote in favor of the

Proposed Transaction.

       26.     Specifically, as set forth below, the Proxy fails to provide Company stockholders

with material information or provides them with materially misleading information concerning: (i)

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, Goldman Sachs; and (ii) potential conflicts of

interest faced by Goldman Sachs.




                                                6
          Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 7 of 13




                Materially Incomplete and Misleading Disclosures Concerning Goldman
                Sachs’s Financial Analyses

        27.     With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis, the

Proxy Statement fails to disclose: (i) the range of illustrative terminal values for the Company; (ii)

the inputs and assumptions underlying the discount rates ranging from 8.0% to 9.0%; (iii) the

Company’s net cash as of March 31, 2021; and (iv) the number of fully-diluted outstanding

Company shares.

        28.     With respect to Goldman Sachs’s Illustrative Present Value of Future Share Price

Analysis, the Proxy Statement fails to disclose: (i) the estimated net cash of the Company as of

December 31 for each of the fiscal years 2021 to 2023; (ii) the number of fully-diluted outstanding

Company shares; and (iii) the inputs and assumptions underlying the discount rate 8.5%.

        29.     With respect to Goldman Sachs’s Premia Analysis, the Proxy Statement fails to

disclose: (i) the transactions observed in the analysis; and (ii) the premiums paid in the transactions.

               Materially Incomplete and Misleading Disclosures Concerning Goldman
               Sachs’s Potential Conflicts of Interest

        30.     With respect to Goldman Sachs’ engagement as the financial advisor to the

Company, the Proxy Statement fails to disclose any previous engagements of Goldman Sachs’s

divisions, other than its Investment Banking Division, by the Company, Sitel, or their affiliates

and third parties for any services in the two-year period ending June 17, 2021 and the amount of

compensation paid to Goldman Sachs for these engagements.

        31.     Disclosure of investment banker compensation and all potential conflicts is

essential to allow stockholders to be able to assess the objectivity of the advisor and in turn decide

what credence, if any, to give to the advisor’s fairness opinion. Without all material information,

Plaintiff is unable to make a fully informed decision in connection with the Proposed Transaction

and faces irreparable harm, warranting the injunctive relief sought herein.


                                                   7
          Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 8 of 13




        32.     In addition, the Individual Defendants knew or recklessly disregarded that the

Proxy omits the material information concerning the Proposed Transaction and contains the

materially incomplete and misleading information discussed above.

        33.     Specifically, the Individual Defendants undoubtedly reviewed the contents of the

Proxy before it was filed with the SEC. Indeed, as directors of the Company, they were required

to do so. The Individual Defendants thus knew or recklessly disregarded that the Proxy omits the

material information referenced above and contains the incomplete and misleading information

referenced above.

        34.     Further, the Proxy indicates that on June 17, 2021, Goldman Sachs reviewed with

the Board its financial analysis of the Merger Consideration and delivered to the Board an oral

opinion, which was confirmed by delivery of a written opinion of the same date, to the effect that

the Merger Consideration was fair, from a financial point of view, to Sykes’ stockholders.

Accordingly, the Individual Defendants undoubtedly reviewed or were presented with the material

information concerning Goldman Sachs’ financial analyses which has been omitted from the

Proxy, and thus knew or should have known that such information has been omitted.

        35.     Plaintiff is immediately threatened by the wrongs complained of herein, and lacks

an adequate remedy at law. Accordingly, Plaintiff seeks injunctive and other equitable relief to

prevent the irreparable injury that he will continue to suffer absent judicial intervention.

                                     CLAIMS FOR RELIEF

                                             COUNT I

Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9

        36.     Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

        37.     Defendants have filed the Proxy with the SEC with the intention of soliciting Sykes


                                                  8
           Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 9 of 13




stockholder support for the Proposed Transaction. Each of the Individual Defendants reviewed and

authorized the dissemination of the Proxy, which fails to provide the material information

referenced above.

         38.   In so doing, Defendants made materially incomplete and misleading statements

and/or omitted material information necessary to make the statements made not misleading. Each

of the Individual Defendants, by virtue of their roles as officers and/or directors of Sykes, were

aware of the omitted information but failed to disclose such information, in violation of Section

14(a).

         39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that such communications with stockholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

         40.   Specifically, and as detailed above, the Proxy violates Section 14(a) and Rule 14a-

9 because it omits material facts concerning the value of Sykes shares and the financial analyses

performed by Goldman Sachs in support of its fairness opinion, and potential conflicts of interest

faced by Goldman Sachs.

         41.   Moreover, in the exercise of reasonable care, the Individual Defendants knew or

should have known that the Proxy is materially misleading and omits material information that is

necessary to render it not misleading. The Individual Defendants undoubtedly reviewed and relied

upon the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Proxy states that Goldman Sachs reviewed and

discussed its financial analyses with the Board on June 17, 2021, and further states that the Board




                                                 9
           Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 10 of 13




considered Goldman Sachs’ financial analyses and fairness opinion in connection with approving

the Proposed Transaction. The Individual Defendants knew or should have known that the material

information identified above has been omitted from the Proxy, rendering the sections of the Proxy

identified above to be materially incomplete and misleading.

          42.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate remedy at

law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected

from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   The Individual Defendants acted as controlling persons of Sykes within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Sykes and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

          45.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the




                                                 10
         Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 11 of 13




statements or cause the statements to be corrected.

       46.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of this document.

       47.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions which had input from the directors.

       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Sykes’s stockholders will

be irreparably harmed.




                                                 11
           Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 12 of 13




                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy;

          B.     In the event that the transaction is consummated prior to the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury on all claims and issues so triable.




                                                    12
       Case 1:21-cv-06846-JPO Document 1 Filed 08/13/21 Page 13 of 13




Dated: August 13, 2021                ROWLEY LAW PLLC


                                      S/ Shane T. Rowley
                                      Shane T. Rowley (SR-0740)
                                      Danielle Rowland Lindahl
                                      50 Main Street, Suite 1000
                                      White Plains, NY 10606
                                      Tel: (914) 400-1920
                                      Fax: (914) 301-3514
                                      Email: srowley@rowleylawpllc.com
                                      Email: drl@rowleylawpllc.com

                                      Attorneys for Plaintiff




                                     13
